Title: Maxfield Ludlow to Thomas Jefferson, 12 August 1817
From: Ludlow, Maxfield
To: Jefferson, Thomas


          
            
              Sir,
              Surveyor General’s OfficeTown of WashingtonState of MississippiAugust 12th 1817.—
            
            I take the liberty of enclosing to you a Subscription, & also a Copy of a Certificate from Gideon Fitz; principal Dep. Surveyor of the South West District, State of Louisiana.—The Certificate is in the following words.
          
          
            
            Being informed by Mr Maxfield Ludlow that he is about to publish a map embracing with other parts of the State of Louisiana, that of the Western Land District, lying South of Red River, the Surveying whereof has been under my
			 Superintendance as Principal Deputy Surveyor, I am induced at the request of Mr Ludlow, to State, that he had the opportunity of taking any transcripts which he may have thought proper from the returns of Surveyors made to my office prior to his leaving Opelousas to be employed as Chief Clerk in the Office of the Surveyor General South of Tennessee in the fall of the year 1813. at which time this part of the District had been surveyed generally into
			 Townships, many of which were Surveyed into Sections.
            In consequence of the opportunity which Mr Ludlow has had of obtaining information from Surveys made in the State of Louisiana & the Mississippi Terry I have no doubt that his map will be the most accurate of any yet published of these countries.—
            
              Opelousas
July 10th 1817.(Signed) Gideon FitzPrincipal Dep. SurveyorS.W. District State of Louisiana
            
          
          
            
            This Original Certificate of Mr Fitz’s will hereafter be handed to you by Capt Richard Fletcher, my agent &c who is now at Philadilphia superentending the engraving of my map—He informs me that he is personally acquainted with you, & on his return with the maps he will call on you at Monticello. I wish not to intrude on your goodness, nor to give you any unnecessary trouble, you will do me a great favor by handing this Subscription to Some person that will get Subscribers,—and when
			 Capt Fletcher calls, please to inform him where he may find it.
            I, have been employed by Mr Fitz, & Thomas Freeman Esqr Surveyor Genl South of the State of Tennessee for 8. Years past, during which time, Occasionally I have been deleniating this usefull work,—This map will distinctly shew the Indian boundary lines from
			 Actual Survey, and in particular the Alabama Country and every other part as set forth in the Prospectus.—
            The engraving & paper &c will cost me five Thousand dollars—and without the aid of some Eastern Gentleman, I fear, whether I ever get my own money again—I do consider that a few of favorable words from you Sir, in my behalf of this work will in a measure releive me, I, wish this only to be done on the examination of the map Your self—
            
              In great haste Your friend
              Maxfield Ludlow
            
          
          
            (Our State Constitution is this day Signed)
            
            No doubt Sir but you have seen the map published by Mr Darby. This gentleman (if such he be worthy to be called) informs the public, that his map is from actual Survey.
            Mr Darby I am well acquainted with, his private Surveys returned to Mr Fitz’s office, generally was condemned for their inacuracies. These Sir, are the men that generally destroy the works of honest good men,—his map is entirely Erroneous—in particular that part which lies East of the Mississippi River—I am not ashamed to assert this to the World, and can prove the facts, by the Records in this office.—You will Sir, take particular notice of Mr Darby’s Indian boundary line, from the Homochitto River to the Tombigby River—compare his map with mine,—my map is laid off in Townships & Ranges, These Townships & ranges, Join this Indian Boundary alluded too!!!—and the Correctness of my work may be seen at with the Commiser of the Genl Land Office—Which maps I also made.—
            
              M. L.
            
          
        